Citation Nr: 0716857	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO. 02-18 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, including as due to exposure to herbicidal agents.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from February 1966 until 
February 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.


FINDING OF FACT

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to be so incurred or 
aggravated.


CONCLUSION OF LAW

The criteria for a grant of service connection for diabetes 
mellitus, type II, including as due to exposure to herbicidal 
agents, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in February 2001 
and June 2001. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
veteran of such information, because the claim for service 
connection is being denied, no disability rating or effective 
date for service connection will be assigned. Proceeding with 
the appeals presently does not therefore inure to the 
veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records and private 
treatment records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with his claim. The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
his claim. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for diabetes mellitus, 
type II, including as due to exposure to herbicidal agents. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

With respect to claims based on exposure to an herbicidal 
agent, the law provides that a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam between January 1962 and May 1975 is presumed to have 
been exposed during such service to certain herbicidal agents 
(e.g. Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service. If a veteran was exposed to an herbicidal 
agent during service, certain diseases, including diabetes 
mellitus type II, shall be service connected even though 
there was no record of such disease during service, provided 
that the requirements of 38 C.F.R. §§ 3.307(a)(6); 3.307(d) 
are satisfied. Furthermore, VA has determined that there is 
no positive association between exposure to herbicides and 
any other conditions for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice 68 Fed. Reg. 27,630- 
27,641 (2003).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation. Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative. See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Service incurrence or aggravation may also be presumed for 
diabetes mellitus if it became manifest to a compensable 
degree within a year of separation from qualifying active 
military service. 38 C.F.R. §§ 3.307, 3.309(a).

The veteran's service personnel records demonstrate that he 
did not serve in the Republic of Vietnam, and he is therefore 
not afforded the presumption that he was exposed to herbicide 
agents under 38 C.F.R. § 3.307(a)(6)(iii). In particular, the 
veteran's report of separation from the Armed Forces (DD 214) 
indicates that his "Foreign and or sea service" was in the 
United States Army Europe ("USAREUR") - a finding also 
reflected in his record of personnel assignments, (DA 20). 

In his application for service-connected compensation 
received in November 2000, the veteran reported that he had 
one period of service, from February 1966 to February 1969, 
and there is no evidence to the contrary. 

That the veteran was not stationed in Vietnam during his one 
period of service is confirmed by the absence of any Vietnam-
related decorations or awards, such as the Vietnam Service 
Medal, which was awarded to all members of the Armed Forces 
of the United States serving at any time between July 4, 1965 
and March 28, 1973 in Thailand, Laos, or Cambodia or the 
airspaces thereover in direct support of operations in 
Vietnam. (Italics added). See Manual of Military Decorations 
and Awards, 6-6 (Department of Defense Manual 1348.33-M, July 
1990). 

Nor is the veteran the recipient of the Republic of Vietnam 
Campaign Medal, which was awarded to those personnel who (1) 
served in the Republic of Vietnam for 6 months during a 
specified period; or, (2) served outside the geographical 
limits of the Republic of Vietnam but contributed direct 
combat support to the Republic of Vietnam and Armed Forces 
for 6 months; or, (3) served in the Republic of Vietnam or 
outside its geographical limits for less than 6 months but 
were wounded, captured or killed. See Army Regulation 672-5-
1, 28. 

That the veteran was not in Vietnam is also exemplified by 
the complete absence of any notation of a United States Army 
Pacific (USAPAC) Command, or of a Army Post Office (APO) San 
Francisco denominator anywhere in his service medical 
records, as such would suggest assignment to the Far East. 
Instead, the service medical records were generated either by 
stateside or United States Army Europe (USAREUR) and APO New 
York mailing denominators, the latter indicating European 
assignments and postings. 

Having been provided by an agency of the U.S. Government, the 
Board is assured of the authenticity of these original 
records. In this regard, this finding is consistent with the 
well-recognized reliance placed by VA upon service department 
and NPRC determinations. See Spencer v. West, 13 Vet. App. 
376, 380, (2000); Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (For 
propositions that service department findings are binding on 
VA; and illustrating high probative value of such evidence).

Examining the claim under a direct theory of entitlement, the 
veteran has a current disability as demonstrated by private 
and VA outpatient treatment records. The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Concerning the inservice incurrence, service medical records 
are devoid of any complaints, treatment or diagnosis of 
diabetes mellitus, type II. There is also no suggestion in 
the record that diabetes was evident within a year of the 
appellant's separation from active military service. In fact, 
the earliest treatment record in the claims file is dated in 
January 1997 (i.e. approximately 28 years after the veteran's 
separation from service) and the records suggest the initial 
diagnosis was made in or around 1982 (i.e. approximately 13 
years after the veteran's separation from service). As such, 
service connection under 38 C.F.R. § 3.307, 3.309 is not 
warranted.

Alternatively, the veteran has alleged he was exposed to 
Agent Orange during service. As explained above, although the 
presumptive provision for Agent Orange is not applicable, 
service connection may still be warranted provided that the 
veteran demonstrates he was exposed to an herbicidal agent 
and provides a nexus between the exposure to the agent and 
the current disability.

As to the question of exposure to herbicides, the veteran is 
plainly untruthful. He reports that he was exposed to 
herbicides during training at Fort Polk and Fort Hood where, 
he asserts, one of his duties was loading barrels of Agent 
Orange onto helicopters and C-130 transport aircraft. There 
is no substantiation for the veteran's report, nor has the 
veteran proffered an explanation as to how he, an Army 
schooled trained track vehicle mechanic, vehicle recovery 
mechanic and a chaplain's assistant in Germany and Fort Hood, 
Texas came to be impressed for duty a loader of Air Force 
aircraft destined for operations in Vietnam. 

In a March 2001 statement, the veteran related he was exposed 
to Agent Orange around May 1968 when he was assigned to B 
Company 229th AHB, 1st Calvary division and was assigned with 
spraying saw grass, vines and double canopy over an area near 
Qui Nhon. He reported further exposure upon his return to the 
United States at Gray Army Airfield in Fort Hood in 1969. 

A statement from the veteran's wife in April 2002 related 
that the veteran was stationed in Germany for most of his 
tour of duty but spent his last months in Thailand, Cambodia 
and Laos. She reported the veteran served with the 1st 
Calvary Division (Air Mobile) and later with Air America. She 
explained the veteran was exposed to Agent Orange in training 
at Fort Hood when he was loading and unloading barrels onto 
helicopters and C-130s. 

As noted above, however, the veteran's account and that of 
his wife is incredible. Service personnel records do not 
document any exposure to an herbicidal agent or corroborate 
the veteran's claimed service in Thailand, Cambodia or Laos. 
The Form DD 214 for the period of February 1966 until 
February 1969 notes the military occupational specialty was 
General Vehicle Repairman. Service personnel records only 
document foreign service in Germany from June 1966 until June 
1968. While service personnel records confirm training at 
Fort Polk, there is no indication the veteran was tasked with 
loading or unloading herbicides and such an assertion is 
patently untruthful. 

There is a February 2001 VA examination of record which 
relates the veteran was exposed to Agent Orange in Vietnam. 
The examiner did not review the service medical records or 
service personnel records but rather based the opinion on 
current treatment records and the history provided by the 
veteran and his spouse. However, these recitations of medical 
history are simply not supported by the evidence of record. 
The law provides that the transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional. See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993). As 
explained above, there is no evidence supporting the 
conclusion that the veteran served in Vietnam and as such 
this statement is not probative.

As such, the only evidence the veteran was exposed to an 
herbicide is his own testimony. The veteran's belief that he 
was exposed to Agent Orange from his duties in service does 
not constitute competent medical evidence. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). There is no competent 
medical evidence of record showing the veteran was exposed to 
Agent Orange in service. Furthermore, there is no competent 
medical evidence linking the diagnosed diabetes to any 
incident during service. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, there is no indication the veteran served in Vietnam, 
nor evidence he was exposed to an herbicidal agent and no 
evidence of diabetes mellitus during his service or within 
one year after his separation from service. Thus, the 
preponderance of the evidence is against a grant of service 
connection for diabetes, including as secondary to Agent 
Orange exposure.



ORDER

Service connection for diabetes mellitus type II is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


